Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Reasons of Allowance
Claims 1-20 are allowed.
The closest prior art, Habermann et al. (US Pub. 2012/0226664), discloses “Embodiments are directed to simultaneously backing up data from multiple locations to a single location and to restoring data from a single location to multiple locations simultaneously. In an embodiment, a computer system receives a backup command from a user which indicates that various specified portions of data are to be backed up. The data portions are stored in multiple different locations in a parallel database. The computer system generates multiple backup commands specific for each location in which the data is stored. The backup commands initiate a parallel backup from the various locations to a single location in a data store. The computer system also executes the generated backup commands in parallel, so that the data from each of the different locations is backed up in the data store”. 
However, the prior art differs from the present invention because the prior art fails to disclose “the application generating concurrent copy commands that are designed to cause data to be copied from a first location to a second location independent of whether the data is accessed by the host following initiating creation of a concurrent copy; intercepting concurrent copy commands and data generated by the application prior to sending the commands and data from the host to the storage system; transforming the concurrent copy commands and data to revised commands and data that are used to access the point-in-time image; and sending the revised commands and data from the host to the storage system”.
The following is a statement of reasons for the indication of allowable subject matter:  
Independent Claims 1, 8 and 15 identify the distinct features “the application generating concurrent copy commands that are designed to cause data to be copied from a first location to a second location independent of whether the data is accessed by the host following initiating creation of a concurrent copy; intercepting concurrent copy commands and data generated by the application prior to sending the commands and data from the host to the storage system; transforming the concurrent copy commands and data to revised commands and data that are used to access the point-in-time image; and sending the revised commands and data from the host to the storage system.", which are not taught or suggested by the prior art of records.
Claims 1-20 would be allowable over the prior art of record because the claimed features as mentioned above in combination with other claimed features are not recited or suggested by the prior art of records.  The above features in conjunction with all other limitations of the dependent and independent claims 1-20 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the 



Conclusion
Any inquiry concerning this communication should be directed to Yong Choe at telephone number 571-270-1053 or email to yong.choe@uspto.gov.  The examiner can normally be reached on M-F 8:00am to 5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PMR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-irect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/YONG J CHOE/Primary Examiner, Art Unit 2135